 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             THE UNITED STATES DISTRICT COURT
11                                FOR THE DISTRICT OF NEVADA

12    CHRIS ST. CLAIR,                                     Case No.: 3:18-cv-00401-LRH-CBC
13                           Plaintiff,
14    vs.                                                 STIPULATION AND ORDER OF
                                                          DISMISSAL WITH PREJUDICE
15    THE OFFICE SUPPLIERS, INCORPORATED,
      a Nevada Corporation d/b/a Office Plus;
16    BRIANNA HIGGS, an individual, and DOES I-
      X, inclusive,
17
                             Defendants.
18

19

20          Plaintiff Chris St. Clair and Defendants, The Office Suppliers, Incorporated, and Brianna

21   Higgs, by and through their respective counsel of record, hereby agree and stipulate that all claims

22   that were or could have been asserted in this matter shall be dismissed with prejudice,

23   ///
24
     ///
25
     ///
26

27   ///

28   ///
                                                  Page 1 of 2
 1   with each party to bear their own attorney’s fees and costs.
 2           DATED this 8th day of February, 2019.
 3

 4   Dated this 8th day of February, 2019.                Dated this 8th day of February, 2019.
 5   ERICKSON, THORPE & SWAINSTON, LTD.                   HOLLAND & HART LLP
 6
     By:       /s/ Thomas P. Beko                         By:         /s/ Dora V. Lane              .
 7
             THOMAS P. BEKO, ESQ.                                   DORA V. LANE, ESQ.
 8           (NSB No. 2653)                                         (NSB No. 8424)
             P. O. Box 3559                                         5441 Kietzke Lane, Second Floor
 9           Reno, NV 89511                                         Reno, NV 89502
             Attorney for Plaintiff                                 Attorney for Defendants
10

11
           IT IS SO ORDERED:
12

13     Dated: February 8, 2019.

14
                                             ___________________________________
15                                           LARRY R. HICKS
                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 2
